1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL S IOANE,                               )   Case No.: 1:19-cv-00879-LJO-JLT (HC)
                                                    )
12                  Petitioner,                     )   ORDER DISREGARDING APPLICATION TO
                                                    )   PROCEED IN FORMA PAUPERIS AS MOOT
13          v.                                      )
                                                    )   (Doc. 8)
14   GEORGINA PUENTES,
                                                    )
15                  Respondent.                     )
                                                    )
16                                                  )

17          On August 9, 2019, Petitioner filed an application to proceed in forma pauperis. (Doc. 8.)

18   However, the Petitioner submitted the filing fee on June 27, 2019. Therefore, Petitioner’s application

19   to proceed in forma pauperis is moot and hereby DISREGARDED.

20
21   IT IS SO ORDERED.

22      Dated:     August 13, 2019                            /s/ Jennifer L. Thurston
23                                                      UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                        1
